        Case 1:19-cv-23600-KMW Document 7 Entered on FLSD Docket 09/16/2019 Page 1 of 1




                                                                                                                                                                             !
                                                                                                                                                    "# $

                                               %            &
                                                   &#
                                                           ’                                                                        +++++
                                                                                                                                                          #                  ’        () *
                                               %
                                                           $


                                                                                             +           !" ,                               +            !"            --!

        . %
                                           /#           012                     3                /                $ /#         0

                                            $3                      4                 5                                                                                          # 65                           /3                               /#        7
5            /                        5                         7           $        / / $                                                      6              6    $    /3                                    3 ’

                  7                        3           /                7 6                                            8/                                 6                          $            /#                                     ’

                          $            $                   7                              3              /             75       ## 9   /                ## $        2            :;                                        #5        7                         1
;        $            7 $                                                                7:                       5                 3 :;                                 :                                                                            ’

                      #           $                $             7                               3            /            7                0#        $                          5                                         $             #       )    5
* $ 3                                                           <)                                       7         $        5                         4            5                          $ 3                      5                             $
         $                    ’                #       $            7       $            # ; $6                       5 ##:                         $ 6                                       3            /               ’


         .                        *)
                                                                                                                                                                    6                              3                   /             $/          3

                                            %                                                                                                                                    =        >-                   #&
             &        $               /         35              6                                                                                                                        &         $
                                                                                                                                                                           $ ? /# @           7   ’
                                                                                                                                                                        )**< ’ A 3       ’7 &, BA
                                                                                                                                                                                C   7 "=
                                                                                                                                                                                                  $$

                                                                                                                                                                                 =/           D $9 / ’
                                                                                                                                                                                          (       # $$

                                                                                                                                                                                          <        EF( )
                                                                                                                                                                                         #/                        :


                                                                                    3                $                         3 8/                                6

                      # F             " $        #      #                       #&           $           4                      $           $                  /                 6                     3 8/                                  6
    $        /#        ’ $             $        5               #   $                                $                 $5                   #                       6 $5                                4   $ :3                    /#            #        $
             $                5 ##:         4          $        / 3                 8/                                7 #                   $       $              5 6 $                               #       ’

                 GC    $              H$                        #$          : #                          #5                6     $# 7                               :    :       6                 / /                         7
    ;        $                                                              $            $                 $           $       1 / / 3’

                          5                 6      $        $                   $7 3                     ##       9                 $ ##                 $              $ :;             7:       3                        :;                     :
                                      ’

                  3 5                            7   3                          75                                /      0 $                    5             7                  5                                 $            #    )                /#
    $   0#        /3 5                          ’ A3 6                  6       $                6            5                    73                   ## 5 $                        /       $                                          $:                    $’
